DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-21 of U.S. Application No. 16/417298 filed on 05/20/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed03/24/2021. Claims 1-10, 12-15, 17, 19 and 20-21 have been amended. Claims 1-21 are presently pending and are presented for examination.

Information Disclosure Statement
1. The information disclosure statement(s) (IDS) submitted on 08/09/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
As per claim 1-21 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach an apparatus comprising: memory including stored instructions; and at least one processor to execute the stored instructions to:  determine whether to control a movement of a folding wingtip assembly coupled to a wing of an aircraft, determine actions during a first stage and a second stage to complete in sequence to move the folding wingtip assembly; determine a status of a first component of the folding wingtip assembly based on a sensor measurement; and in response to the status being a non-responsive status, replace a first input from the first component with a second input from a second component; and control the movement of the folding wingtip assembly from a first position to a second position based on the actions, the second input, and the status being the non-responsive status.
Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8 and claims 16-21 depends from claim 15, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668